UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6340


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ELTON WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:02-cr-00505-MBS-1; 3:09-cv-70053-MBS)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elton Williams, Appellant Pro Se.       Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elton Williams seeks to appeal the district court’s

orders denying         relief         on   his    28       U.S.C.A.    § 2255    (West       Supp.

2009)    motion       and       his    motion      for       reconsideration       from      that

denial.        The orders are not appealable unless a circuit justice

or    judge     issues      a    certificate          of    appealability.         28     U.S.C.

§ 2253(c)(1) (2006).                  A certificate of appealability will not

issue     absent       “a       substantial        showing       of    the    denial      of     a

constitutional         right.”             28    U.S.C.       § 2253(c)(2)       (2006).         A

prisoner        satisfies          this         standard       by     demonstrating          that

reasonable       jurists         would      find       that    any     assessment       of     the

constitutional         claims         by   the    district      court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Williams has

not     made    the    requisite           showing.           Accordingly,        we    deny     a

certificate       of     appealability             and      dismiss    the      appeal.         We

dispense       with     oral       argument        because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                                  2